 
 
I 
108th CONGRESS
2d Session
H. R. 4398 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mr. Honda (for himself, Ms. Eshoo, and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to provide that the calculation of the duty imposed on imported cherries that are provisionally preserved does not include the weight of the preservative materials of the cherries. 
 
 
1.Modification of calculation of duty imposed on imported cherries that are provisionally preserved 
(a)AmendmentsSubheading 0812.10.00 of the Harmonized Tariff Schedule of the United States is amended— 
(1)in the general subcolumn of the column 1 rate of duty, by inserting on drained weight after 13.4¢/kg; and 
(2)in the special subcolumn of the column 1 rate of duty, by inserting on drained weight after 2.6¢/kg and 11.7¢/kg . 
(b)Effective DateThe amendments made by subsection (a) shall be effective for the period beginning on the date of the enactment of this Act and ending on the date on which the specific rate of duty involved is reduced to free.  
 
